Order unanimously affirmed without costs. Memorandum: On or about April 12, 1988, Willie W. was found to be a neglected child and was placed in the care and custody of the Onondaga County Department of Social Services (DSS), and his placement was extended by Family Court periodically. On December 9, 1991, DSS filed a petition to terminate the parental rights of respondent pursuant to Social Services Law § 384-b on the ground that Willie W. was permanently neglected. On April 14, 1992, respondent, in the presence of counsel, admitted the allegations of neglect and consented to the entry of a suspended judgment requiring her to comply with 14 conditions for a period of nine months in order for her to be reunited with Willie W.
On October 1, 1992, respondent filed a petition alleging that she had complied with the 14 conditions and seeking the return of Willie W. to her. Subsequently, DSS filed a petition to extend placement alleging that respondent failed to comply with two of the conditions in the suspended judgment.
The court conducted a hearing, determined that respondent failed to sustain the allegations in her petition, "lifted” the order suspending judgment, terminated respondent’s parental rights and committed Willie W. to the care and custody of DSS.
The court did not err in placing the burden of proof on respondent to prove the allegation in her petition that she had complied with the conditions in the suspended judgment (see, 57 NY Jur 2d, Evidence and Witnesses, §§ 164-165; Richardson, Evidence § 100 [Prince 10th ed]; see also, People ex rel. New York Cent. & Hudson Riv. R. R. Co. v Public Serv. Commn., 159 App Div 546, 552, affd 215 NY 241). Additionally, the evidence adduced at the hearing supports the court’s *869determination that, based upon the evidence proffered by DSS, respondent did not comply with conditions five and 14 in the suspended judgment (see, Matter of Lawrence Clinton S., 186 AD2d 808). (Appeal from Order of Onondaga County Family Court, Hedges, J.—Terminate Placement.) Present—Green, J. P., Balio, Fallon, Callahan and Davis, JJ.